DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-13, 15-20, and 22 are pending. Claims 14 and 21 are canceled. Claims 1 and 4 have been amended. Claim 22 is new. 


Response to Arguments
Applicant's arguments filed 08/22/2022 have been fully considered but they are not persuasive. 
Applicants arguments on page 10 of the remarks are not persuasive. 
The first argument against the Yudovsky reference are not persuasive. Yudovsky was relied upon to teach “a plurality of clamp pads on a clamp pad, each pad having a beveled surface directed downward and toward the inner diameter.” 
The Yudovsky reference teaches all of these features as the clamp pads are on a ring and have a beveled shape as the slant is by definition is beveled.1 Further, since 23 is sloped a portion of the bevel is upward and the other is downward. The claims do not specify a point of reference on the bevel and where such point needs to be. Inherently, the beveled surface meets the claim limitation as a point of the slope is downward toward the inner diameter. 
In response to applicant's second argument on page 10 of the remarks, that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the clamp pads making contact with the wafer) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Evidence that applicant is aware that this limitation is not required by claim 1 is the presentation of new claim 2. 
Lastly, applicant’s last argument is not persuasive. One of ordinary skill is the art would understand that the clamp pads (23) would assist in the placement aspect of the wafer as this is explicit from the reference (see Yudovsky, Column 4, lines 38-40). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Brezoczky et al. (US 6,241,477 B1), hereafter referred to as “Brezoczky,” in view of Krikorian et al. (4,086,555), hereafter referred to as “Krikorian,” and Yudovsky et al. (US 6,521,292 B1), hereafter referred to as “Yudovsky.”
Regarding Claim 1: Brezoczky teaches a cooling chamber (100) comprising: a cooler assembly (102) comprising: a support plate (106) connected to a support arm (118), the support plate (106) having a top surface to support a wafer (116), the support plate (106) and the support arm (118) being positioned inside of the cooling chamber (118, extends into 100); a clamp ring (134) positioned above the support plate (106), the clamp ring (134) having a top, bottom, inner diameter, outer diameter (see Figure 1) and a lift plate (120) to move the wafer (116).
Krikorian a housing (22) connected to a cryo pump (33), a turbo pump (30) and a support arm (66), the housing (22), the cryo pump and the turbo pump (30) being positioned outside of a cooling chamber (20 and 40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a housing connected to a cryo pump, a turbo pump and the support arm, the housing, the cryo pump and the turbo pump being positioned outside of the cooling chamber to the structure of Brezoczky as taught by Krikorian in order to advantageously provide a sealed and strong connection to the cooling chamber (see Krikorian, Column 2, lines 56-64). 
Yudovsky teaches a plurality of clamp pads (23) on a clamp ring (30), each clamp pad (23) having a beveled surface (sloped) directed downward and toward the inner diameter (see Figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a plurality of clamp pads on the bottom, each clamp pad having a beveled surface directed downward and toward the inner diameter to the structure of Brezoczky modified supra as taught by Yudovsky in order to advantageously guide the placement of the wafer (see Yudovsky, Column 4, lines 38-40). 

Regarding Claim 3: Brezoczky further teaches wherein the lift plate (120) comprises a plurality of lift pins (pins on 120, see Figure 1).  

Regarding Claim 5: Brezoczky modified supra further teaches wherein the clamp pads (23 of Yudovsky) are connected to the clamp ring (134 of Brezoczky) by a releasable connection (19b into 19c of Yudovsky).

Regarding Claim 6: Brezoczky further teaches wherein the support plate (106) comprises an opening on a side of the support plate (106 to allow the lift pins to extend therethrough (see Figure 1).  

Claims 2 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Brezoczky et al. (US 6,241,477 B1), hereafter referred to as “Brezoczky,” in view of Krikorian et al. (4,086,555), hereafter referred to as “Krikorian,” and Yudovsky et al. (US 6,521,292 B1), hereafter referred to as “Yudovsky,” as applied to claim 1 above, and further in view of Clarke (US 6,235,656 B1).

Regarding Claim 2: Brezoczky modified supra fails to teach wherein the cryo pump is configured to cool a wafer on the support plate to a temperature less than 150 K.  
Clarke teaches wherein a cryo pump (Column 3, lines 42-44) is configured to cool a wafer (32) on a support plate (112) to a temperature less than 150 K (Column 7, lines 1-10). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the cryo pump is configured to cool a wafer on the support plate to a temperature less than 150 K to the structure of Brezoczky modified supra as taught by Clarke in order to advantageously provide the wafer at the desired cryogenic temperature (see Clarke, Column 7, lines 1-10).

Regarding Claim 17: Brezoczky modified supra fails to teach a method of cooling a wafer (116 of Brezoczky), the method comprising: positioning a wafer (116 of Brezoczky) in a cooling chamber (100 of Brezoczky) according to claim 1 (see claim 1 above).
Brezoczky modified supra fails to teach cooling the wafer to a temperature less than 150 K using the cryo pump.  
Clarke teaches cooling a wafer (32) to a temperature less than 150 K using a cryo pump (41, Column 3, lines 42-44; Column 7, lines 1-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided cooling the wafer to a temperature less than 150 K using the cryo pump to the structure of Brezoczky modified supra as taught by Clarke in order to advantageously provide the wafer at the desired cryogenic temperature (see Clarke, Column 7, lines 1-10).

Regarding Claim 18: Brezoczky modified supra further teaches wherein positioning the wafer (116 of Brezoczky) in the cooling chamber (100 of Brezoczky) comprises: positioning the wafer (116 of Brezoczky) on a plurality of lift pins (pins on 120 of Brezoczky) connected to the lift plate (120 of Brezoczky), the plurality of lift pins elevated above the top surface of the support plate (106 of Brezoczky); lowering the lift plate (120 of Brezoczky) so that the lift pins lower the wafer (116 of Brezoczky) to contact the top surface of the support plate (106 of Brezoczky); lowering the clamp ring (134, Column 4, lines 45-56 of Brezoczky) so that the beveled surface of the clamp pads contacts (23 of Yudovsky) an outer peripheral edge of the wafer (116 of Brezoczky) to clamp the wafer (116 of Brezoczky) to the support plate (106 of Brezoczky).  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Brezoczky et al. (US 6,241,477 B1), hereafter referred to as “Brezoczky,” in view of Krikorian et al. (4,086,555), hereafter referred to as “Krikorian,” and Yudovsky et al. (US 6,521,292 B1), hereafter referred to as “Yudovsky,” as applied to claim 1 above, and further in view of Cox et al. (US 2007/0196011 A1), hereafter referred to as “Cox.”

Regarding Claim 4: Brezoczky modified supra fails to teach wherein the lift plate is connected to the clamp ring.
Cox further teaches wherein a lift plate (720) is connected to a clamp ring (paragraph [0083], lines 16-19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the lift plate is connected to the clamp ring to the structure of Brezoczky modified supra as taught by Cox in order to advantageously provide uniform movement of the wafer via the lift pins to from the lift plate to the clamp ring (see Cox, paragraph [0083], lines 10-19). 

 Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Brezoczky et al. (US 6,241,477 B1), hereafter referred to as “Brezoczky,” in view of Krikorian et al. (4,086,555), hereafter referred to as “Krikorian,” and Yudovsky et al. (US 6,521,292 B1), hereafter referred to as “Yudovsky,” as applied to claim 1 above, and further in view of Ferreira et al. (5,804,042), hereafter referred as “Ferreira.” 

Regarding Claim 7: Brezoczky modified supra fails to teach wherein the support plate comprises at least one channel formed in the top surface to allow a flow of gas to pass beneath a wafer positioned on the top surface.  
Ferreira teaches wherein a support plate (42) comprises at least one channel (87) formed in a top surface to allow a flow of gas (via 86) to pass beneath a wafer (50)  positioned on the top surface (top of surface 42).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the support plate comprises at least one channel formed in the top surface to allow a flow of gas to pass beneath a wafer positioned on the top surface to the structure of Brezoczky modified supra as taught by Ferreira in order to advantageously to spread the heating gas around the underside of the wafer in a more uniform manner (see Ferreira, Column 8, lines 18-21). 

Regarding Claim 8: Brezoczky modified supra fails to teach wherein the support plate further comprises a backside gas line connected to a back surface of the support plate and in fluid communication with the at least one channel.  
Ferreira teaches wherein a support plate (42) further comprises a backside gas line (88) connected to a back surface of the support plate (42) and in fluid communication (see Figure 5) with the at least one channel (87).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the support plate further comprises a backside gas line connected to a back surface of the support plate and in fluid communication with the at least one channel to the structure of Brezoczky modified supra as taught by Ferreira in order to advantageously to provide a constant removal of gas (see Ferreira, Column 8, lines 18-21). 

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Brezoczky et al. (US 6,241,477 B1), hereafter referred to as “Brezoczky,” in view of Krikorian et al. (4,086,555), hereafter referred to as “Krikorian,” Yudovsky et al. (US 6,521,292 B1), hereafter referred to as “Yudovsky,” and Ferreira et al. (5,804,042), hereafter referred as “Ferreira,” as applied to claim 8 above, and further in view of Gelatos et al. (US 2008/0206987 A1), hereafter referred as “Gelatos.”
Regarding Claim 9: Brezoczky modified supra fails to teach wherein the backside gas line is connected to the support plate through a thermal choke. 
Gelatos teaches a backside gas line (474, paragraph [0059], lines 1-4) is connected to a support plate (680) through a thermal choke (682).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the backside gas line is connected to the support plate through a thermal choke to the structure of Brezoczky modified supra as taught by Gelatos in order to advantageously provide radiative coupling and minimizes conductive heat transfer (see Gelatos, paragraph [0059], lines 14-17). 

Regarding Claim 10: Brezoczky modified supra further teaches wherein the thermal choke (682) is made from a material comprising quartz (paragraph [0059], lines 1-4).  

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Brezoczky et al. (US 6,241,477 B1), hereafter referred to as “Brezoczky,” in view of Krikorian et al. (4,086,555), hereafter referred to as “Krikorian,” and Yudovsky et al. (US 6,521,292 B1), hereafter referred to as “Yudovsky,” as applied to claim 3 above, and further in view of Davenport (6,103,069).

Regarding Claim 11: Brezoczky modified supra fails to teach wherein the lift plate is connected to a motor to move the lift plate between a loading position and a clamp position.  
Davenport teaches wherein a lift plate (36) is connected to a motor (43) to move the lift plate (36) between a loading position and a clamp position (Column 2, lines 24-39). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the lift plate is connected to a motor to move the lift plate between a loading position and a clamp position to the structure of Brezoczky modified supra as taught by Davenport in order to advantageously automate the lifting process to load/unload the wafer/substrate (see Davenport, Column 2, lines 29-38). 

Regarding Claim 12: Brezoczky further teaches wherein when in the loading position, the lift plate (120) elevates the lift pins (pins on 120) so that a top of the lift pins are above the top surface of the support plate (106) by a distance sufficient to allow a robot blade (Column 4, lines 14-18) to pass between the top of the lift pins and the top surface of the support plate (106).  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Brezoczky et al. (US 6,241,477 B1), hereafter referred to as “Brezoczky,” in view of Krikorian et al. (4,086,555), hereafter referred to as “Krikorian,” Yudovsky et al. (US 6,521,292 B1), hereafter referred to as “Yudovsky,” and Ferreira et al. (5,804,042), hereafter referred as “Ferreira,” as applied to claim 1 above, and further in view of Ohkase et al. (4,938,691), hereafter referred as “Ohkase.”

Regarding Claim 13: Brezoczky modified supra fails to teach wherein the clamp pads are made of a thermally insulating material.  
Ohkase teaches clamp pads (463a) that are made of a thermally insulating material (quartz, Column 4, lines 40-41).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the clamp pads are made of a thermally insulating material to the structure of Brezoczky modified supra as taught by Ohkase in order to advantageously provide heat insulation to the wafer containing system (see Ohkase, Column 1, lines 14-22, 48-52).   

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Brezoczky et al. (US 6,241,477 B1), hereafter referred to as “Brezoczky,” in view of Krikorian et al. (4,086,555), hereafter referred to as “Krikorian,” and Yudovsky et al. (US 6,521,292 B1), hereafter referred to as “Yudovsky,” as applied to claim 1 above, and further in view of Cox et al. (US 2007/0196011 A1).

Regarding Claim 15: Brezoczky modified supra fails to teach a cluster tool comprising: a central transfer station with a plurality of sides; a robot positioned within the central transfer station and configured to move a robot blade to each of the plurality of sides; and a cooling chamber according to claim 1.  
Cox teaches a cluster tool (paragraph [0035]) comprising: a central transfer station with a plurality of sides (see Figures 2-4); a robot (113, paragraph [0047]) positioned within the central transfer station (see Figures 8-9) and configured to move a robot blade (113A) to each of the plurality of sides: and a cooling chamber (701, in 110A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a cluster tool comprising: a central transfer station with a plurality of sides; a robot positioned within the central transfer station and configured to move a robot blade to each of the plurality of sides; and a cooling chamber to the structure of Brezoczky modified supra as taught by Cox in order to advantageously process several substrates (see paragraph [0035], lines 1-18).  

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Brezoczky et al. (US 6,241,477 B1), hereafter referred to as “Brezoczky,” in view of Krikorian et al. (4,086,555), hereafter referred to as “Krikorian,” Yudovsky et al. (US 6,521,292 B1), hereafter referred to as “Yudovsky,” and Cox et al. (US 2007/0196011 A1), as applied to claim 15 above, and further in view of Clarke (US 6,235,656 B1).

Regarding Claim 16: Brezoczky modified supra fails to teach wherein a pressure in the central transfer station is decreased by half, relative to a central transfer station without a cooling chamber, when the cooling chamber is set to a temperature less than 150 K.  
However, Brezoczky modified supra teaches all structure disclosed in claim 16, and the manner of operating central transfer station and the temperature cooled to. Cooling is a manner of operation which is also is intended use. See MPEP 2144.05 II. and 2163.07, 2112.
Clarke teaches cooling a wafer (32) to a temperature less than 150 K using a cryo pump (41, Column 3, lines 42-44; Column 7, lines 1-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided cooling the wafer to a temperature less than 150 K using the cryo pump to the structure of Brezoczky modified supra as taught by Clarke in order to advantageously provide the wafer at the desired cryogenic temperature (see Clarke, Column 7, lines 1-10).

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Brezoczky et al. (US 6,241,477 B1), hereafter referred to as “Brezoczky,” in view of Krikorian et al. (4,086,555), hereafter referred to as “Krikorian,” Yudovsky et al. (US 6,521,292 B1), hereafter referred to as “Yudovsky,” and Clarke (US 6,235,656 B1), as applied to claim 18 above, and further in view of Ferreira et al. (5,804,042), hereafter referred as “Ferreira.” 

Regarding Claim 19: Brezoczky modified supra fails to teach further comprising flowing a cooling gas through a plurality of channels in the top surface of the support plate after the wafer is clamped to the support plate.  
Ferreira teaches flowing a cooling gas (via 86) through a plurality of channels (87) in a top surface (top of 42) of a support plate (42) after a wafer (50) is clamped to the support plate (42).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided flowing a cooling gas through a plurality of channels in the top surface of the support plate after the wafer is clamped to the support plate to the structure of Brezoczky modified supra as taught by Ferreira in order to advantageously to spread the heating gas around the underside of the wafer in a more uniform manner (see Ferreira, Column 8, lines 18-21). 

Regarding Claim 20: Brezoczky modified supra further teaches further comprising removing the wafer (116 of Brezoczky) from the cooling chamber (100 of Brezoczky), wherein removing the wafer (116 of Brezoczky) comprises: lifting the clamp ring (134, Column 4, lines 45-56 of Brezoczky) so that the clamp pads (23 of Yudovsky) are no longer contacting the wafer (116 of Brezoczky); and lifting the lift pins (pins on 120 of Brezoczky) to contact the wafer (116 of Brezoczky) and elevate the wafer above the top surface of the support plate (106 of Brezoczky) so that there is a space below the wafer sufficient to allow a robot blade (Column 4, lines 14-18 of Brezoczky) to move between the wafer (116 of Brezoczky) and the support plate (106 of Brezoczky). 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Brezoczky et al. (US 6,241,477 B1), hereafter referred to as “Brezoczky,” in view of Krikorian et al. (4,086,555), hereafter referred to as “Krikorian,” and Yudovsky et al. (US 6,521,292 B1), hereafter referred to as “Yudovsky,” as applied to claim 1 above, and further in view of Selbrede (5,094,885), and Restaino et al. (US 6,176,931 B1), hereafter referred to as “Restaino.”

Regarding Claim 22: Brezoczky modified supra fails to teach wherein the beveled surface of each clamp pad contacts an edge exclusion region of the wafer when the wafer is in a clamp position.
Selbrede teaches a surface of each of a plurality of clamp pads (87,93) contact an edge exclusion region of a wafer (27) when the wafer is in a clamp position (Column 7, lines 55-61).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the surface of each clamp pad contacts an edge exclusion region of the wafer when the wafer is in a clamp position to the structure of Brezoczky modified supra as taught by Selbrede in order to advantageously to provide points of contact to the wafer from the clamp ring to allow for a space to accommodate different processes (see Selbrede, Column 7, lines 59-66). 
Restaino teaches wherein a beveled surface (slopes of 411) of a clamp pad (ridge 411) contacts an edge exclusion region of a wafer (1) when the wafer is in a clamp position (Column 5, lines 39-53).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the beveled surface of each clamp pad contacts an edge exclusion region of the wafer when the wafer is in a clamp position to the structure of Brezoczky modified supra as taught by Restaino in order to advantageously to prevent the wafer from sticking to the clamp ring (see Restaino, Column 5, lines 48-53). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hosokawa et al. (US 2007/0084720 A1).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRSTIN U OSWALD whose telephone number is (571)270-3557. The examiner can normally be reached 10 a.m. - 6 p.m. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIRSTIN U OSWALD/Examiner, Art Unit 3763                                                                                                                                                                                                        



 
/ERIC S RUPPERT/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://www.merriam-webster.com/dictionary/bevel